DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
Claims 1-3, 5-7, 11-12 and 19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5-7, 11-12 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “one of the through-pipe grooves” in line 21 is indefinite, since it is unclear whether it is the same or different structure from the “one of the through-pipe grooves” in lines 9-10.
Regarding claim 2, the recitation “the heat dissipation structure is arranged with a f heat transfer section accommodation chamber for accommodating the heat transfer sections of the plurality of heat pipes” is indefinite, since claim 1 recites “the heat transfer section of the second heat pipe is mounted in a buried-pipe grove disposed on the support plate” in lines 21-22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7 and 19 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Memon (8,159,819) in view of Huang (9,797,660).
Memon discloses a heat dissipation device 122, comprising:
a base 128 comprising a support plate, wherein the support plate comprises a first surface (facing front in Figures 1-2) and a second surface opposite to the first surface;
a through-pipe groove 144 disposed on the support plate, and the through-pipe groove 144 penetrates the first surface and the second surface;
a heat pipe 130 (read as the “second” heat pipe) comprising a heat absorption section (coinciding with heat conducting plate 134 in Figure 2) and a heat transfer section (left side away from heat spreader 134 in Figure 2) connected to the heat absorption section, 
wherein the heat absorption section of the heat pipe 130 is arranged in the through-pipe groove 144 and the heat transfer section of the heat pipe 130 is mounted in a buried-pipe groove 142 disposed on the support plate, and
a heat dissipation structure 132 arranged on the first surface;
but does not disclose a plurality of through-pipe grooves disposed on the support plate;
another heat pipe (read as the “first” heat pipe) having a heat absorption section arranged in another through-pipe groove and the heat transfer section is away from the support plate; 
wherein the heat transfer section includes a bend portion and an extension portion,
wherein the extension portion is parallel to the plurality of through-pipe grooves,
wherein the bend portion extends from one end of the heat absorption section away from the support plate,
wherein one end of the bend portion is connected to the extension portion, nor
the heat transfer section extending into interior portions of the heat dissipation structure 132 and contact the heat dissipation structure 132.
Huang (Figures 1-9) discloses a heat dissipation device 122, comprising:
a base 2 comprising a support plate, wherein the support plate comprises a first surface (Figure 1) and a second surface (Figure 2) opposite to the first surface;
a plurality of through-pipe grooves 21, 221, 231 (Figure 9) disposed on the support plate, and the through-pipe grooves 21, 221, 231 penetrate the first surface and the second surface via notch 24;
a plurality of heat pipes 31-32 including a first heat pipe 31 and a second heat pipe 32, each of the heat pipes 31-32 comprising a heat absorption section 313, 323 and a heat transfer section (311, 312), (321, 322) connected to the heat absorption section 313, 323, 
wherein the heat absorption section 313 of the first heat pipe 31 is arranged in the through-pipe groove 21 and the heat transfer section (311, 312) of the first heat pipe 31 is away from the support plate, 
wherein the heat transfer section (311, 312) of the first heat pipe 31 includes a bend portion 312 and an extension portion 311,
wherein the extension portion 311 of the first heat pipe 31 is parallel to the plurality of through-pipe grooves 21, 221, 231,
wherein the bend portion extends from one end of the heat absorption section 313 away from the support plate,
wherein one end of the bend portion 312 of the first heat pipe 31 is connected to the extension portion 311 of the first heat pipe 31, and
a heat dissipation structure 1 arranged on the first surface (Figure 1), wherein the heat transfer section 311 of the first heat pipe 31 extends into interior portions of the heat dissipation structure 1 and contacts the heat dissipation structure 1 (Figure 3) for the purpose of improving heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Memon another heat pipe (read as the “first” heat pipe) having a heat absorption section arranged in a respective through-pipe groove for the purpose of providing a positive location of the heat pipes through the base, and a bend portion and an extension portion extending into interior portions of the heat dissipation structure for the purpose of improving heat transfer as recognized by Huang.
Regarding claim 2, as best understood, Figures 1-4 of Huang discloses the heat dissipation structure 1 is arranged with a heat transfer section accommodation chamber 12A for accommodating the heat transfer section  (311, 312) of the first heat pipe 31.
Regarding claim 3, Figure 9 of Huang discloses the plurality of through-pipe grooves 21, 221, 231 are through grooves and are spaced in parallel.
Regarding claim 5, Figures 1-2 of Memon disclose the base 128 further comprises a heat conducting plate 134 arranged on the second surface, the heat conducting plate 134 covering the through-pipe grooves 43 as taught by Lan et al., and the heat absorption section is in thermal contact with the heat conducting plate 134.
Regarding claim 6, Figure 1 of Memon discloses the base 128 further comprises a frame (146, 148) arranged around the support plate, and the frame (146, 148) is fixed to the edge of the support plate, and the frame (146, 148) and the support plate form an accommodating space in which the heat dissipation structure 132 is accommodated.
Regarding claim 7, Figure 1 of Memon discloses the heat pipe 130 is attached to the support plate, and the first surface is arranged with the buried-pipe groove 142 to accommodate the heat transfer section of the heat pipe 130 attached to the support plate.
Regarding claim 19, Figure 1 of Memon further discloses a backplane 104, arranged oppositely to the second surface and fixedly connected to the support plate of the base 128.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memon (8,159,819) in view of Huang (9,797,660) as applied to claims 1-3, 5-7 and 19 above, and further in view of Gallina et al. (9,606,589).
The combined teachings of Memon and Huang lacks a rotor housing.
Gallina et al. (Figures 13-17) discloses a heat dissipation device, comprising:
a base 180, comprising a support plate, wherein the support plate comprises a first surface (Figure 14B) and a second surface (Figure 14A) opposite to the first surface;
a plurality of through-pipe grooves 192 disposed on the support plate, and the through-pipe grooves 192 penetrate the first surface (Figure 14B) and the second surface;
a plurality of heat pipes 184a, 184b, each of the heat pipes 184a, 184b comprising a heat absorption section and a heat transfer section connected to the heat absorption section, wherein the heat absorption section is arranged in the through-pipe grooves; 
a heat dissipation structure 202 arranged on the first surface (Figure 15);
a rotor housing (Figure 17 annotated, below) comprising an accommodation bucket, forming a fan rotor accommodation space around to accommodate a fan rotor; and an annular connecting plate fixedly connected to an outer edge of the accommodation bucket, and the fan blade structure arranged around the annular connecting plate and fixedly connected to the annular connecting plate for the purpose of achieving a desired air flow.


    PNG
    media_image1.png
    457
    794
    media_image1.png
    Greyscale


It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Memon and Huang a rotor housing for the purpose of achieving a desired air flow as recognized by Gallina et al.. 
Regarding claim 12, Figure 17 (annotated, page 7) of Gallina et al. discloses the accommodation bucket comprises: 
a top plate of accommodation bucket; and 
a side plate of accommodation bucket, arranged around the edge of the top plate of accommodation bucket and fixedly connected to the edge of the top plate of accommodation bucket, the annular connecting plate fixedly arranged at one side of the side plate away from the top plate.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Lin et al.” on page 5.
The instant Office action correctly states,
“It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Memon”.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejection in view of Lan (2017/0198980) is withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection.  No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763